Title: To Thomas Jefferson from John Dawson, 18 August 1801
From: Dawson, John
To: Jefferson, Thomas


My dear Sir.
Paris August 18 1801.
My letters to the Secretary of State will give all the political information which I have, and what I deem it prudent to write.
I inclose to you a letter from Mr. Volney on a subject interesting to our country—had I funds I coud acquire Some things which woud be beneficial—that gentleman, and some others have been friendly and usefull—they remember you, who have many friends in this country.
With truth and Esteem Your freind
J Dawson
